Appellee sued appellant for the sum of $200 for professional services. R. E. Mittanck, appellant, employed J. P. Ellis, appellee, an attorney, to advise with him and effect a settlement, if possible, of a certain threatened action by a woman named Minerva Geschiedle, as well as the dismissal of another suit by the same woman, against J. W. Spradley, a relative of Mittanck, in which latter suit Mittanck was indirectly involved. The nature of these suits is not material to the present controversy, and it suffices to say that they involved alleged relations between Mittanck and Miss Geschiedle, which the former was desirous should receive no publicity. It was agreed that, if Ellis could induce the opposite party to withdraw the Spradley suit, and refrain from filing the proposed suit against Mittanck, and deliver over to Mittanck certain letters, documents, and a photograph of himself, and waive all claims, etc., he (Mittanck) would pay Minerva Geschiedle $1,000 in cash, and would pay his attorney, Ellis, $200 for his services. Appellant filed various special exceptions, which the court overruled, and we find no reversible error committed thereby. The case being tried by a jury, the court submitted special issues, which were answered in favor of appellee, that appellee complied with his undertaking. The proof supports the findings of the jury. This is a county court case, and we have carefully examined the record, and we believe the case was fairly tried, and, substantial justice having been done between the parties, the judgment is affirmed.